FILE COPY




                                         COURT OF APPEALS
                                           SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                             LISA M. WEST
  ELIZABETH KERR                                     TEL: (817) 884-1900
  MARK T. PITTMAN                                                                        GENERAL COUNSEL
  J. WADE BIRDWELL                                  FAX: (817) 884-1932                   CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                      www.txcourts.gov/2ndcoa



                                                  April 18, 2019

    Hon. Kimberly C. McCary                                    C. A.
    Judge, County Court at Law No. 1
    210 S. Woodrow Ln.                                         Juvenile Court Clerk, Denton County
    Denton, TX 76205                                           Charlie J. Cole Bldg.
    * DELIVERED VIA E-MAIL *                                   210 South Woodrow Lane
                                                               Denton, TX 76205-6304
    Catherine Luft                                             * DELIVERED VIA E-MAIL *
    Assistant Criminal District Attorney
    1450 East McKinney, Ste. 3100                              Hon. David L. Evans
    Denton, TX 76209                                           Regional Presiding Judge
    * DELIVERED VIA E-MAIL *                                   Tom Vandergriff Civil Courts Building
                                                               100 N. Calhoun, 4th Floor
    E. V.                                                      Fort Worth, TX 76196
                                                               * DELIVERED VIA E-MAIL *
    Prudence Sanchez
    Prudence Sanchez Attorney At Law,
    PLLC
    721 W. Mulberry St.
    Denton, TX 76209
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:          02-19-00060-CV
                                                       02-19-00061-CV
                     Trial Court Case Number:          JV-2017-00561
                                                       JV-2018-00016

    Style:           In the Matter of C.A., Jr.

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                       FILE COPY

02-19-00060-CV
April 18, 2019
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK